                                                                                            1717 K Street, N.W.
                                                                                            Washington, DC 20006-5350

                                                                                            202.223.1200 main
                                                                                            202.785.6687 fax



                                                                                            Nicholas M. Renzler
                                                                                            nrenzler@foleyhoag.com
                 May 7, 2021
                 Via ECF
                 Hon. Analisa Torres
                 United States District Judge
                 U.S. District Court for the Southern District of New York
                 500 Pearl Street
                 New York, NY 10007

                         Re:         Fontaine v. The Permanent Mission of Chile to the United Nations, et al.,
                                     Case No. 17-cv-10086 (AT) (SLC)

                 Dear Judge Torres:

                          Pursuant to paragraphs I(B) and III(A)(i) of Your Honor’s Individual Practices, I write
                 on behalf of Defendant the Permanent Mission of Chile to the United Nations (the “Permanent
                 Mission”) and Plaintiff Carolina Fontaine (“Ms. Fontaine”) to respectfully request that the
                 Court continue the stay of these proceedings entered on September 8, 2020 (ECF No. 115)
                 until at least, July 30, 2021.

                         The September 8, 2020 Order stays the action “pending resolution of Defendants’
                 interlocutory appeal.” On April 22, 2021, the Parties reached a tentative agreement to settle
                 and release all claims related to the above-captioned matter and its associated appeal, through
                 the Second Circuit’s Civil Appeals Mediation Program. On April 23, 2021, pursuant to Second
                 Circuit Local Rule 42.1, the Parties filed a stipulation withdrawing that appeal without
                 prejudice (ECF No. 129), in order to finalize their agreement to settle. The Parties have
                 received an Order from the Second Circuit’s Mediation Program for a follow up meeting with
                 the mediator on July 27, 2021. Under the terms of the Parties’ stipulation, the Defendant-
                 Appellant may reinstate the appeal by filing written notice by July 29, 2021.

                           The Parties therefore request that Your Honor continue the stay of these proceedings
                   to allow the Parties to finalize their settlement and release agreement, and conserve judicial
                   resources.
The Parties' request for a continued stay of this action
pending the finalization of their settlement agreement (ECF Respectfully submitted,
No. 132) is GRANTED. By July 28, 2021, the parties shall
file a stipulation of dismissal or further status report . The /s/ Nicholas M. Renzler
Clerk of Court is respectfully directed to close ECF No. 132.
                                                                  Nicholas M. Renzler
SO ORDERED 5/10/2021                                              Counsel for Defendant the Permanent Mission
                                                                  of Chile to the United Nations

                 cc:   Zein E. Obagi, Jr. & Tara Hattendorf, Counsel for Plaintiff Carolina Fontaine



                  ATTORNEYS AT LAW                                   BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM
